In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00147-CR
     ___________________________

       THEIN QUANG, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 211th District Court
         Denton County, Texas
      Trial Court No. F18-794-431


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Based on the State’s brief and an agreed motion, we abated this appeal to the

trial court to consider and rule on an out-of-time motion for new trial. We stated that

if Quang filed a motion for new trial in the trial court within thirty days and the trial

court granted it, we would dismiss this appeal. We have received a supplemental

clerk’s record showing that Quang filed a motion for new trial and that the trial court

granted it.

       The effect of the trial court’s order granting Quang a new trial is that this case

is restored to its position before the former trial. See Tex. R. App. P. 21.9(b); Shipp v.

State, Nos. 02-17-00362-CR, 02-17-00363-CR, 2019 WL 153767, at *1 (Tex. App.—

Fort Worth Jan. 10, 2019, no pet.) (mem. op., not designated for publication); Avery v.

State, No. 05-04-00365-CR, 2005 WL 2031751, at *1 (Tex. App.—Dallas Aug. 24,

2005, no pet.) (mem. op., not designated for publication). Because there is now no

sentence to appeal, we lack jurisdiction over this appeal. See Shipp, 2019 WL 153767,

at *1; Avery, 2005 WL 2031751, at *1. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); Shipp, 2019 WL 153767, at *1; Avery, 2005

WL 2031751, at *1.

       The State’s brief also requested, as agreed to by Quang, that we expedite the

issuance of the mandate in this case. Because the request, which we construe as an

agreed motion, demonstrates good cause to expedite issuance of the mandate, we



                                            2
grant the motion, and the Clerk of this Court is directed to issue the mandate

immediately. See Tex. R. App. P. 18.1(c).

                                                Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 5, 2021




                                            3